Title: 27.
From: Adams, John
To: 


       Travelled from Betanzos to Castillano. The Roads still mountainous and rocky. We broke one of our Axletrees, early in the day, which prevented Us from going more than 4 Leagues in the whole.
       The House where We lodge is of Stone, two Stories high. We entered into the Kitchen. No floor but the ground, and no Carpet but Straw, trodden into mire, by Men, Hogs, Horses, Mules, &c. In the Middle of the Kitchen was a mound a little raised with earth and Stone upon which was a Fire, with Pots, Kettles, Skillets &c. of the fashion of the Country about it. There was no Chimney. The Smoke ascended and found no other Passage, than thro two Holes drilled thro the Tiles of the Roof, not perpendicularly over the fire, but at Angles of about 45 degrees. On one Side, was a flew oven, very large, black, smoaky, and sooty. On the opposite Side of the Fire was a Cabbin, filled with Straw, where I suppose the Patron del Casa, i.e. the Master of the House, his Wife and four Children all pigged in together. On the same floor with the Kitchen was the Stable. There was a Door which parted the Kitchen and Stable but this was always open, and the floor of the Stable, was covered with miry Straw like the Kitchen. I went into the Stable and saw it filled on both Sides, with Mules belonging to Us and several other Travellers who were obliged to put up, by the Rain.
       The Smoke filled every Part of the Kitchen, Stable, and other Parts of the House, as thick as possible so that it was almost impossible very difficult to see or breath. There was a flight of Steps of Stone from the Kitchen floor up into a Chamber, covered with Mud and straw. On the left Hand as you ascended the stairs was a stage built up about half Way from the Kitchen floor to the Chamber floor. On this stage was a bed of straw on which lay a fatting Hog. Around the Kitchen Fire, were arranged the Man, Woman, four Children, all the Travellers, Servants, Mulatiers &c. The Chamber had a large Quantity of Indian Corn in Ears, hanging over head upon Sticks and Pieces of slit Work, perhaps an hundred Bushells. In one Corner was a large Bin, full of Rape seed, or Colzal, on the other Side another Bin full of Oats. In another Part of the Chamber lay a Bushell or two of Chesnutts. Two frames for Beds, straw Beds upon them. A Table, in the Middle. The floor had never been washed nor swept for an hundred Years—Smoak, soot, Dirt, every where. Two Windows in the Chamber, i.e. Port holes, without any Glass. Wooden Doors to open and shut before the Windows.
       Yet amidst all these Horrors, I slept better than I have done before, since my Arrival in Spain.
      